Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement entered December 7th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a gaming machine (i.e., a machine) in claims 1-7, a method of operating a 8-14 and a non-transitory computer-readable storage media (i.e. a manufacture) in claims 15-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming machine, comprising:
a cabinet;
a display device mounted to the cabinet; and
a processor programmed to execute an algorithm including the steps of:
displaying a game on the display device including a plurality of reels displaying a plurality of symbols, each reel being displayed in a corresponding column;
initiating an instance of the game by spinning and stopping the plurality of reels to display an outcome of the game; and
initiating a bonus feature upon detecting a trigger condition associated with the instance of the game by:
replacing a set of adjacent reels of the plurality of reels with a single replacement reel displaying symbols extending across the columns associated with the set of adjacent reels; and
spinning and stopping the reels including the single replacement reel to display an outcome of the bonus feature.


As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a gaming machine including a cabinet, a display and a processor it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, arcade machines, slot machines, poker machines, automated 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a gaming machine including a cabinet, a display and a processor amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0004]-[0005], [0033], [0076]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berman (US 2006/0058097)

Claim 1: Berman teaches a gaming machine, comprising:
a cabinet (-Housing- Berman Figure 7; Paragraph [0073]);
a display device mounted to the cabinet (Berman Paragraphs [0076], [0083]; Figure 7; Elements 710, 720, 820); and
a processor (Berman Paragraphs [0080], [0081], Elements 802), programmed to execute an algorithm including the steps of:
displaying a game on the display device including a plurality of reels displaying a plurality of symbols, each reel being displayed in a corresponding column(Berman Paragraphs [0076], [0080], [0081]; Figures 1, 2, 7, 8; Element 802);
initiating an instance of the game by spinning and stopping the plurality of reels to display an outcome of the game(Berman Abstract; Element 400 Paragraphs [0052], [0065], [0066]); and
Berman Abstract; Element 402; Paragraphs [0055], [0065], [0067]) by:
replacing a set of adjacent reels of the plurality of reels with a single replacement reel displaying symbols extending across the columns associated with the set of adjacent reels(Berman Abstract; Element 402 Figures 3, 4; Paragraphs [0055], [0065], [0067]); and
spinning and stopping the reels including the single replacement reel to display an outcome of the bonus feature(Berman Abstract; Element 520, 530, 570; Figure 5; Paragraphs [0071]).


Claim 2: Berman teaches the gaming machine of claim 1, wherein the processor is programmed to execute the algorithm including the steps of: 
synchronizing at least one reel with the single replacement reel such that the synchronized at least one reel and the single replacement reel display the same symbols when stopped (-Describing the overlay of the replacement reel image over the reel positions being replaced by the same-  Berman Abstract; Element 310; Figure 4).  

Claim 5: Berman teaches the gaming machine of claim 1, wherein the processor is programmed to execute the algorithm including the steps of replacing the set of adjacent reels including two adjacent reels with the single replacement reel Berman Abstract; Element 402 Figures 3, 4; Paragraphs [0055], [0065], [0067]).  

Claim 6: Berman teaches the gaming machine of claim 1, wherein the processor is programmed to execute the algorithm including the steps of replacing the set of adjacent reels including three adjacent reels with the single replacement reel(-inherent to replacing one or more reel(s)- Berman Abstract; Element 402 Figures 3, 4; Paragraphs [0055], [0065], [0067]).  

Claim 7: Berman teaches the gaming machine of claim 1, wherein the processor is programmed to execute the algorithm including the steps of replacing a second set of adjacent reels with a second single replacement reel (-replacement process continues until a stop symbol appears- Berman Abstract; Element 520, 530, 570; Figure 5; Paragraphs [0071]).  

Claim 8: Berman teaches a method of operating a gaming machine including a display device mounted to a cabinet and a processor operably coupled to the display device (Berman Paragraphs [0076], [0083]; Figure 7; Elements 710, 720, 820), the method including the processor (Berman Paragraphs [0080], [0081], Elements 802), performing an algorithm including the steps of: 
displaying a game on the display device including a plurality of reels displaying a plurality of symbols, each reel being displayed in a corresponding Berman Paragraphs [0076], [0080], [0081]; Figures 1, 2, 7, 8; Element 802); 
initiating an instance of the game by spinning and stopping the plurality of reels to display an outcome of the game(Berman Abstract; Element 400 Paragraphs [0052], [0065], [0066]); and 
initiating a bonus feature upon detecting a trigger condition associated with the instance of the game(Berman Abstract; Element 402; Paragraphs [0055], [0065], [0067]) by: 
replacing a set of adjacent reels of the plurality of reels with a single replacement reel displaying symbols extending across the columns associated with the set of adjacent reels(Berman Abstract; Element 402 Figures 3, 4; Paragraphs [0055], [0065], [0067]); and 
spinning and stopping the reels including the single replacement reel to display an outcome of the bonus feature(Berman Abstract; Element 520, 530, 570; Figure 5; Paragraphs [0071]).  

Claim 9: Berman teaches the method of claim 8, including the processor performing the algorithm including the steps of: 
synchronizing at least one reel with the single replacement reel such that the synchronized at least one reel and the single replacement reel display the same symbols when stopped(-Describing the overlay of the replacement reel image over the reel positions being replaced by the same-  Berman Abstract; Element 310; Figure 4).  

Claim 12: Berman teaches the method of claim 8, including the processor performing the algorithm including the steps of: replacing the set of adjacent reels including two adjacent reels with the single replacement reel(Berman Abstract; Element 402 Figures 3, 4; Paragraphs [0055], [0065], [0067]).

Claim 13: Berman teaches the method of claim 8, including the processor performing the algorithm including the steps of: replacing the set of adjacent reels including three adjacent reels with the single replacement reel(-inherent to replacing one or more reel(s)- Berman Abstract; Element 402 Figures 3, 4; Paragraphs [0055], [0065], [0067]).  
.  

Claim 14: Berman teaches the method of claim 8, including the processor performing the algorithm including the steps of: replacing a second set of adjacent reels with a second single replacement reel (-replacement process continues until a stop symbol appears- Berman Abstract; Element 520, 530, 570; Figure 5; Paragraphs [0071]).  

Claim 15: Berman teaches a non-transitory computer-readable storage media having computer- executable instructions embodied thereon, when executed by at least one processor the computer- executable instructions(Berman Figure 8; Berman Paragraphs [0080], [0081], Elements 802) to perform an algorithm including the steps of: 
displaying a game on a display device(Berman Paragraphs [0076], [0083]; Figure 7; Elements 710, 720, 820) including a plurality of reels displaying a plurality of symbols, each reel being displayed in a corresponding column(Berman Paragraphs [0076], [0080], [0081]; Figures 1, 2, 7, 8; Element 802); 
initiating an instance of the game by spinning and stopping the plurality of reels to display an outcome of the game(Berman Abstract; Element 400 Paragraphs [0052], [0065], [0066]); and 
initiating a bonus feature upon detecting a trigger condition associated with the instance of the game(Berman Abstract; Element 402; Paragraphs [0055], [0065], [0067])  by: 
replacing a set of adjacent reels of the plurality of reels with a single replacement reel displaying symbols extending across the columns associated with the set of adjacent reels(Berman Abstract; Element 402 Figures 3, 4; Paragraphs [0055], [0065], [0067]); and 
spinning and stopping the reels including the single replacement reel to display an outcome of the bonus feature(Berman Abstract; Element 520, 530, 570; Figure 5; Paragraphs [0071]).  

Claim 16: Berman teaches the non-transitory computer-readable storage media of claim 15, wherein the computer-executable instructions cause the at least one Berman Abstract; Element 310; Figure 4).  

Claim 18: Berman teaches the non-transitory computer-readable storage media of claim 15, wherein the computer-executable instructions cause the at least one processor to perform the algorithm including the steps of: replacing the set of adjacent reels including two adjacent reels with the single replacement reel (Berman Abstract; Element 402 Figures 3, 4; Paragraphs [0055], [0065], [0067]).  

Claim 19: Berman teaches the non-transitory computer-readable storage media of claim 15, wherein the computer-executable instructions cause the at least one processor to perform the algorithm including the steps of: replacing the set of adjacent reels including three adjacent reels with the single replacement reel (-inherent to replacing one or more reel(s)- Berman Abstract; Element 402 Figures 3, 4; Paragraphs [0055], [0065], [0067]).  

Claim 20: Berman teaches the non-transitory computer-readable storage media of claim 15, wherein the computer-executable instructions cause the at least one processor to perform the algorithm including the steps of: replacing a second set replacement process continues until a stop symbol appears- Berman Abstract; Element 520, 530, 570; Figure 5; Paragraphs [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715